Citation Nr: 1027948	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a May 2008 VA Form 9, the Veteran requested a hearing before 
the Board at the RO.  He received notice in August 2008 that a 
Travel Board hearing had been scheduled for September 11, 2008, 
at the RO in St. Louis, Missouri.  

The Veteran's representative submitted a Report of Contact dated 
September 4, 2008, which indicated that the Veteran was not able 
to attend the Travel Board hearing due to financial difficulties.  
When the representative explained the concepts of timeliness and 
good cause to reschedule a hearing, the Veteran stressed that he 
had contacted VA directly and requested that the hearing be 
rescheduled.  

An appellant or an appellant's representative may request that a 
hearing be rescheduled within 60 days of the notice of the 
hearing or not later than two weeks before the hearing.  The 
first such request will be granted as a matter of right.  
38 C.F.R. § 20.702(c) (2009).

In this case, there was no indication in the claims folder that 
the Veteran had requested that the hearing be rescheduled and the 
Report of Contact did not indicate when a new hearing was 
requested.  However, as the Veteran stressed the fact that he had 
contacted VA to reschedule his hearing, the benefit of the doubt 
will be given to the Veteran and the Board will request that he 
be scheduled for a new hearing.  
  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge sitting at the local RO.  He 
should be notified of the date, time and place 
of such a hearing by letter mailed to his 
current address of record, with a copy sent to 
his representative.  Such notice should inform 
him of his right to have a videoconference 
hearing as an alternative.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


